DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated October 12th, 2020 and February 3rd, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, the limitation “said mounting structure adapted to be attached to a headband” is unclear and renders the claim indefinite. Specifically, it is unclear if the headband recited in the limitation is intended to be part of the invention, or if the mounting structure must merely be able to be attached to a headband. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said mounting structure is capable of being attached to headwear”. 
Regarding claim 3, the limitation “said mounting structure adapted to be attached to a headset” is unclear and renders the claim indefinite. Specifically, it is unclear if the headset recited in the limitation is intended to be part of the invention, or if the mounting structure must merely be able to be attached to a headset. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said mounting structure is capable of being attached to headwear”. 
Regarding claim 4, the limitation “said mounting structure adapted to be attached to a pair of glasses” is unclear and renders the claim indefinite. Specifically, it is unclear if the glasses recited in the limitation are intended to be part of the invention, or if the mounting structure must merely be able to be attached to a pair of glasses. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said mounting structure is capable of being attached to headwear”. 

Regarding claim 7, the limitation “the mounting structure is adapted to attach the housing to either arm of a pair of glasses” is unclear and renders the claim indefinite. Specifically, it is unclear if the pair of glasses recited in the limitation is intended to be part of the invention, or if the mounting structure must merely be able to be attached to a pair of glasses. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “said mounting structure is capable of being attached to headwear”. 

Regarding claim 8, this claim depends on a rejected base claim and is therefore rejected for at least the reasons stated supra. Note that as claim 8 depends on claim 7, the claim interpretation from claim 7 will extend to claim 8, such that claim 8 will be interpreted to mean “wherein the double hinge enables the lens to be oriented relative to headwear”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10, 12-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pombo et al. (US 2018/0180894 A1).
Regarding claim 1, Pombo teaches a wearable apparatus, comprising: 
	a lens controllable to selectively occlude vision (See, e.g., display portion 42 in Fig. 2A which per paragraph [0054] passes light from an external scene and so is a lens, but also provides text, images, and/or other objects in front of a user’s eye, i.e. occludes a user’s vision); 
	a housing enclosing a controller and coupled to the lens, the housing adapted to be worn by a user so that the lens is positioned in front of a user's eye (See, e.g., at least the electronics module 32 in Fig. 2A which contains a processor per paragraph [0053]); and 
	a user-activated trigger mechanism adapted to transmitting a signal to the controller when activated by the user, the controller causing the lens to occlude the user's eye (Note that it is not shown or described but whatever on/off switch or power button is used to turn the display on corresponds to this user-activated trigger in this case).
Regarding claim 2, Pombo teaches the device set forth above and further teaches a mounting structure, said mounting structure adapted to be attached to a headband (See, e.g., the various attachment mechanisms 66 shown in Fig. 2B and note this limitation is met in light of the 112 rejection above).
Regarding claim 3, Pombo teaches the device set forth above and further teaches a mounting structure, said mounting structure adapted to be attached to a headset (See, e.g., the various attachment mechanisms 66 shown in Fig. 2B and note this limitation is met in light of the 112 rejection above).
Regarding claim 4, Pombo teaches the device set forth above and further teaches a mounting structure, said mounting structure adapted to be attached to a pair of glasses (See, e.g., the various attachment mechanisms 66 shown in Fig. 2B and note this limitation is met in light of the 112 rejection above).
Regarding claim 5, Pombo teaches an occlusion system, comprising: 
	a lens controllable to selectively occlude vision (See, e.g., display portion 42 in Fig. 2A which per paragraph [0054] passes light from an external scene and so is a lens, but also provides text, images, and/or other objects in front of a user’s eye, i.e. occludes a user’s vision); 
	a housing enclosing a controller and coupled to the lens, the housing adapted to be worn by a user so that the lens is positioned in front of a user's eye (See, e.g., at least the electronics module 32 in Fig. 2A which contains a processor per paragraph [0053]);	
	a double hinge coupling the lens to the housing, the double hinge flexibly positioning the lens in front of a user's eye (See, e.g., the boom 26 in Fig. 2B which includes movable joints 58 and 60 and acts as a double hinge that couples the display to the housing insofar as all the structural elements are connected to each other via the headwear and mechanisms 66); 
	a mounting structure removably coupling the housing to a device worn on a head of the user (See, e.g., the various attachment mechanisms 66 shown in Fig. 2B which attach to headwear, i.e. a helmet); 
	a controller for receiving a signal to cause the lens to occlude a portion of a field of vision of the user's eye (See, e.g., paragraph [0053] which explains there is a processor that operates the display, and note that the display here provides text, images, and/or other objects in front of a user’s eye, i.e. occludes a user’s vision); and 
	a user-activated trigger mechanism comprising a sensor for detecting an action of the user, generating the signal to occlude vision and transmitting the signal to the controller (Note that it is not shown or described but whatever on/off switch or power button is used to turn the display on corresponds to this user-activated trigger in this case. Also, note that a mechanical switch can be considered a sensor here as it registers a user input and then sends a signal to the processor).
Regarding claim 6, Pombo teaches the device set forth above and further teaches wherein the signal is transmitted wirelessly (See, e.g., paragraph [0058] which explains this).
Regarding claim 7, Pombo teaches the device set forth above and further teaches wherein the mounting structure is adapted to attach the housing to either arm of a pair of glasses (Note this limitation is met in light of the 112 rejection above because the mounting structure attaches the housing to headwear).
Regarding claim 8, Pombo teaches the device set forth above and further teaches wherein the double hinge enables the lens to be oriented relative to a proximal lens of the pair of glasses (Note this limitation is met in light of the 112 rejection above because the mounting structure attaches the housing to headwear and the lens is oriented relative to the headwear).
Regarding claim 9, Pombo teaches the device set forth above and further teaches wherein the lens is electrically or electromagnetically controlled to temporarily occlude vision (Note that the display is semi-transparent and uses an LCD as one option per paragraph [0012], which is electrically controlled to occlude vision via images and the like).
Regarding claim 10, Pombo teaches the device set forth above and further teaches wherein the lens comprises an electrically-controllable liquid crystal display (LCD) (See, e.g., paragraph [0012] which explains this).
Regarding claim 12, Pombo teaches the device set forth above and further teaches wherein the controller causes the lens to be occluded for a selectable degree of opacity (Note that insofar as the processor controls what is on the display, whatever image is presented on the display corresponds to a “selectable degree of opacity”).
Regarding claim 13, Pombo teaches the device set forth above and further teaches wherein the controller causes the lens to be occluded for a selectable period of time (Note that a user turning the display on, and then off, via the processor, meets this limitation).
Regarding claim 14, Pombo teaches the device set forth above and further teaches wherein the controller causes the lens to be occluded after a selectable delay (Note that insofar as there is a slight delay between activating the power/on/off button and the processor instructing the display to display an image, this limitation is met as the limitation is extremely broad. If applicant wishes to overcome this rejection one solution would be to claim the length of the delay specifically, or explain the delay function in the claim with further language).
Regarding claim 18, Pombo teaches an occluder for temporarily occluding a user's vision in one eye in response to a user-activated event when mounted to a device worn on a user's head (See, e.g., Fig. 2A), comprising: 
	an electrically-controllable lens a housing adapted to be mounted to the device so that the electrically-controllable lens is positioned in front of either of a user's eyes (See, e.g., display portion 42 in Fig. 2A which per paragraph [0054] passes light from an external scene and so is a lens, but also provides text, images, and/or other objects in front of a user’s eye, i.e. occludes a user’s vision); 
	a double hinge coupling the electrically-controllable lens to the housing, the double hinge flexibly positioning the electrically-controllable lens in front of a user's eye (See, e.g., the boom 26 in Fig. 2B which includes movable joints 58 and 60 and acts as a double hinge that couples the display to the housing insofar as all the structural elements are connected to each other via the headwear and mechanisms 66); 
	a controller for receiving a signal to cause the electrically-controllable lens to occlude a portion of a field of vision of the user's eye (See, e.g., paragraph [0053] which explains there is a processor, note that it controls the display to achieve this limitation).
Regarding claim 19, Pombo teaches the device set forth above and further teaches wherein the signal is generated by a trigger activated by the user (Note that a user activating the on/off/power button corresponds to this limitation).
Regarding claim 20, Pombo teaches the device set forth above and further teaches wherein the electrically-controllable lens further comprises a liquid crystal display (LCD) (See, e.g., paragraph [0012] which explains this).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pombo et al. (US 2018/0180894 A1) in view of Osterhout et al. (US 2012/0194550 A1).
Regarding claim 11, Pombo teaches the device set forth above but lacks an explicit disclosure wherein the lens comprises a microelectromechanical systems (MEMS) shutter array.
	However, in an analogous optical field of endeavor Osterhout teaches the use of a MEMS shutter array in a pair of AR glasses (See, e.g., paragraph [0228] which explains this).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Pombo to include a MEMS array, as taught by Osterhout, for the purpose of having more control over what light makes it from the external scene through the display (Note that the MEMS array allows for precise spatial light modulation and would allow for more control). 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pombo et al. (US 2018/0180894 A1) in view of Chan (WO 2009/151400 A1).
Regarding claim 15, Pombo teaches the device set forth above but lacks an explicit disclosure wherein the user-activated trigger mechanism further comprises a pressure sensor.
	However, in an analogous field of endeavor Chan teaches the use of wireless communication between devices via membrane switches, i.e. pressure sensors, located in a glove, which control an electronic device (See, e.g., the abstract of Chan). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pombo to utilize a glove with switches to wirelessly activate the device of Pombo, as taught by Chan, for the purpose of making the device more hands-free for a user, as the display would be activatable even when a user’s hands are busy. 
Regarding claim 16, Pombo teaches the device set forth above but lacks an explicit disclosure wherein the user-activated trigger mechanism further comprises a glove.
	However, in an analogous field of endeavor Chan teaches the use of wireless communication between devices via membrane switches, i.e. pressure sensors, located in a glove, which control an electronic device (See, e.g., the abstract of Chan). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pombo to utilize a glove with switches to wirelessly activate the device of Pombo, as taught by Chan, for the purpose of making the device more hands-free for a user, as the display would be activatable even when a user’s hands are busy. 
Regarding claim 17, Pombo teaches the device set forth above but lacks an explicit disclosure wherein the user-activated trigger mechanism further comprises a membrane switch. 
	However, in an analogous field of endeavor Chan teaches the use of wireless communication between devices via membrane switches, i.e. pressure sensors, located in a glove, which control an electronic device (See, e.g., the abstract of Chan). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pombo to utilize a glove with switches to wirelessly activate the device of Pombo, as taught by Chan, for the purpose of making the device more hands-free for a user, as the display would be activatable even when a user’s hands are busy. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872